Citation Nr: 0913370	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-07 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE


Entitlement to service connection for residuals of a back 
injury.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from May 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO denied the claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Veteran filed his initial claim for service connection 
for residuals of a low back injury in April 2002.  A rating 
decision was issued in January 2003, denying the Veteran's 
claim, because the evidence of record failed to show that any 
current residuals related to the backache for which the 
Veteran was treated for in service in November 1943 had been 
clinically diagnosed.  

Service treatment records from June 9, 1943, to February 11, 
1946 indicate that the Veteran received infra-red treatment 
and massage for a backache in November 1943 which was 
incurred in the line of duty.  

The Veteran was sent a letter in December 2002 which informed 
him that in order to complete his claim, he needed to submit 
medical evidence showing that he was presently suffering from 
a back condition and medical evidence relating any current 
disability to an in-service injury, disease, or event.  The 
Veteran did not respond to this letter, and to date, has 
failed to present any medical evidence to support his claim.  
The Veteran has never had a VA examination; however, attempts 
have been made at affording the Veteran such an examination.  

The record reflects that the Veteran was scheduled for two VA 
examinations in which the Veteran notified the VA that he was 
unable to attend due to illness and unavailability.  A third 
VA examination was scheduled for April 17, 2008.  However, it 
appears that the Veteran never received notice of the VA 
examination and for that reason he was not present for the 
examination.  In a rating decision dated in June 2008, the RO 
stated that the Veteran had "failed to report" to a 
scheduled VA examination on April 17, 2008, in Brooklyn, New 
York.  The RO goes on to explain that they had received 
notification from the VA Medical Center (VAMC) that the 
Veteran's examination had been cancelled because the 
notification that was sent to the Veteran was returned as 
undeliverable.  The record is silent as to why the 
notification was undeliverable.  Prior to and subsequent to 
the June 2008 rating decision, the Veteran was receiving mail 
at the same address.  

In YT v. Brown, 9 Vet. App. 195 (1996), the United States 
Court of Veterans Appeals (Court) held that the law presumes 
the regularity of the administrative process "in the absence 
of clear evidence to the contrary."  Unless rebutted by clear 
evidence to the contrary, VA personnel are entitled to the 
benefit of this presumption.  Id.  The burden is on the 
Secretary to demonstrate that notice was sent to a claimant's 
latest address of record; however, in the normal course of 
events, it is the burden of the claimant to keep VA apprised 
of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  The record reflects that the claimant did keep the 
VA apprised of his whereabouts and the notice regarding the 
VA examination was undeliverable at no fault of the Veteran.  
Thus, there is sufficient evidence to rebut the presumption 
of regularity.  

In this case, VA has sought to fulfill its duty to assist the 
Veteran in the development of his claim.  However, the duty 
to assist has been frustrated by the Veteran's, through no 
fault of his own,  failure to report for scheduled VA 
examinations that may have produced evidence essential to his 
claim.  In light of the fact that the Veteran's last VA 
examination was cancelled due to lack of notice, the Board 
finds that the Veteran should be afforded another opportunity 
for a VA examination, noting that, the duty to assist is not 
a one-way street, or a blind alley, and the Veteran must be 
prepared to cooperate with the VA's efforts to provide an 
adequate medical examination.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claim.  38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility.

The claims file contains limited medical records from the 
Brooklyn VAMC dated from October 2001 to September 2002.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the New 
York, New York VA Harbor Health System, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2008) as regards 
requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the New York, New York VA 
Harbor Health System, including its 
outpatient facilities, in particular the 
Brooklyn VAMC.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2. Schedule the Veteran for an orthopedic 
examination in order to determine the 
nature and etiology of any current back 
disorder.  The claims file and a copy of 
this Remand must be provided to the 
examiner for review.  The examiner should 
note in the examination report that he or 
she has reviewed the claims file.  

Based on examination findings and a 
review of the claims file, for any back 
disorder found on examination, the 
examiner should specifically express an 
opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any such 
disorder was incurred in or aggravated by 
the Veteran's period of active duty, to 
include an in-service back injury.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

3. After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative 
an appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



